Per Curiam. This is an appeal from a judgment for $558.50 obtained by appellee against appellant in the county court of Cook county, on a balance claimed to be due to appellee for services performed by him for appellant in the latter’s grocery store from some time in 1871 to September, 1877. Appellee claims that he had a settlement with Moran in April, 1877, wherein Moran admitted an indebtedness to him of $500. We think the evidence was insufficient to support the verdict and judgment of the court below, and that the case ought to be submitted to another jury. Mo questions of law arise in the case. The judgment of the court below is reversed, and the case remanded for new trial. Reversed and remanded.